DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 06/07/2021 have been fully considered, therefore see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1, 3 – 10, 11, 13 – 20 are pending the instant application. 
Claim[s] 2, 12, 21, have been cancelled in previous prosecution. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 11,18,19, 21 that were rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723], further in view of Cobb et al. [US PGPUB # 2007/0288253], applicant’s claim amendments have been considered, therefore, the rejections are withdrawn. 
Regarding claim[s] 3, 4, 13, 14 that were rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723] and Cobb et al. [US PGPUB # 2007/0288253] as applied to 
Regarding claim[s] 5 that was is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723] and Cobb et al. [US PGPUB # 2007/0288253] as applied to claim[s] 1, further in view of Bonner [US PAT # 8064906], the rejection is withdrawn.
Regarding claim[s] 6, 15, 20 that were rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723] and Cobb et al. [US PGPUB # 2007/0288253] as applied to claim 1 above, further in view of Wheeldon [US PGPUB # 2013/0346472], the rejections are withdrawn. 
Regarding claim[s] 7, 16 that were rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723] and Cobb et al. [US PGPUB # 2007/0288253] as applied to claim 1 above, further in view of Aziz et al. [US PGPUB # 2011/0314546], the rejections are withdrawn. 
Regarding claim[s] 8, 9, 17 that were rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723] and Cobb et al. [US PGPUB # 2007/0288253] as applied to the rejection of claim #1 above, further in view of Maffione et al. [US PGPUB # 2008/0276304], the rejection is withdrawn.
Regarding claim[s] 10 that was rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US 
Allowable Subject Matter
Claim[s] 1, 3 – 10, 11, 13 – 20 are allowed, but are renumbered as 1 – 18. 
Applicant’s remarks and amendments submitted on 06/07/2021 for application number 14882819 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn. The record is clear, therefore, no reason for allowance is necessary.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434